Title: To George Washington from Brigadier General James Clinton, 10 June 1780
From: Clinton, James
To: Washington, George



Sir,
Albany June 10th 1780.

I arrived at this Place on the Evening of the 6th inst. but the rear of the Troops did not come up untill the morning of the 8th. On my Arrival I found the Governor had marched in Pursuit of the Enemy, who had retreated precipitately on his Approach.
I also found that Col. Vn Schaick had sent off a Quantity of Provision

consisting of one hundred Barrels of Flower and forty Barrels of Beef for the Use of Fort Schuyler, which had not reached Conojoharie when I receiv’d an Express informing me that the Enemy had appeared at the German-Flatts, and done considerable Damage—I immediately sent orders, by the return of the Express, to the Officer commanding the Escort of the Provision, to halt, drawing up his Boats in the most defencible Spot, and remain there untill join’d by Col. Gansevoort, whom I had ordered to march for that Purpose.
The subsequent day I received accounts that the Alarm was occasioned by a Party of twenty Indians who appeared on the Flatts, burned two Houses, three Barns & took one man and a Girl Prisoners: however knowing the Provision to be of the utmost Consequence to the Garrison, and not being able to assertain the true Force of the Enemy I directed Col. Gansevoort to continue his march to the Fort.
Agreeable to the Governors Advice I have detatched the second regiment up to Fort Edward, the fourth to Conojoharie & Stonearabia, the fifth to Caughnawaga, and the third I intend to keep at Schenectady to act as Circumstances may require.
At the request of Col. Vn Schaick I woud just mention to your Excy that his Regiment is much dissat⟨is⟩fied with its long Continuance at Fort Schuyler—frequ⟨ent⟩ Desertions have taken Place in Consequence of it, if it is not improper, or inconsistant with the good of the Ser⟨vice⟩ I shou’d be glad to have it relieved before I march from this Place. I have the Honour to be with the greatest Respect Your Excellency’s Hube Servt

James Clinton


P.S. I have left Capt. Johnson of the 5th regt and twenty Men at the Mouth of the Clove agreeable to your Instructions.

